                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

TODD ERLING, on behalf of
himself and others similarly
situated,

          Plaintiff,

v.                              Case No:    2:17-cv-350-FtM-29MRM

AMERICAN GRILLE WITH SUSHI
LLC,   a    Florida   profit
corporation and CHRIS K.
WHITAKER, individually,

          Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #78), filed

July 30, 2019, recommending that the Third Amended Joint Motion to

Approve Settlement (Doc. #77) be denied and the case placed on the

calendar for trial.     No objections have been filed and the time

to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.                 28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     This case has a long history of failing to demonstrate “no

compromise” despite all efforts by the parties to argue otherwise.

In this latest iteration, the parties indicate that plaintiff

realized at his deposition in 2017 that he was only seeking

compensation for 10 hours of overtime.            Yet, no effort was made

to conform the pleadings, or to amend the sworn interrogatories

filed with the Court.       Even if plaintiff had realized this simple

fix, the parties failed to address concerns over the lack of

consideration   for   the    general   release.      After    conducting     an

independent examination of the file and upon due consideration of

the Report and Recommendation, the Court accepts the Report and

Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and    Recommendation     (Doc.     #78)    is   hereby

adopted and the findings incorporated herein.




                                   - 2 -
     2.   The   parties'   Third    Amended    Joint   Motion   to   Approve

Settlement (Doc. #77) is denied.

     3.   The following deadlines shall apply for the remainder of

the case, and a separate notice will issue:

     Meeting In Person to Prepare          November 8, 2019
     Joint     Final     Pretrial
     Statement
     Joint     Final     Pretrial          November 8, 2019
     Statement
     All Other Motions Including           October 25, 2019
     Motions In Limine
     Final Pretrial Conference             November 18, 2019, at 9:00 am
                                           before the undersigned
     Trial Term (Jury, 2-3 days)           December 2, 2019

     DONE and ORDERED at Fort Myers, Florida, this              16th    day

of August, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                   - 3 -
